UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (date of earliest event reported):November 15, 2011 CHINA XD PLASTICS COMPANY LIMITED (Exact name of registrant as specified in charter) Nevada 001-34546 04-3836208 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin Development Zone, Heilongjiang Province, PRC 150060 (Address of principal executive offices) Registrant’s telephone number, including area code: (86) 451-8434-6600 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On November 15, 2011, China XD Plastics Company Limited (the “Company”) issued a press release announcing financial results for the quarter ended September 30, 2011, as well as raising the guidance for the 2011 fiscal year. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated November 15, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 15, 2011 CHINA XD PLASTICS COMPANY LIMITED By: /s/Jie HAN Name: Jie HAN Title: Chief Executive Officer
